Citation Nr: 1535490	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain prior to November 27, 2009.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain from March 1, 2010 to December 18, 2012.

3.  Entitlement to a rating in excess of 30 percent for residuals of a left ankle sprain from December 19, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976 and from September 1980 to September 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were remanded by the Board in September 2012 for further development.  They have now been returned to the Board for adjudication.

In a January 2010 rating decision, the RO granted the Veteran a 100 percent rating for the residuals of a left ankle sprain from November 27, 2009 to February 28, 2010, based on surgical treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating for residuals of a left ankle sprain during that period is no longer before the Board.  

Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA medical records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals an April 2015 statement from the Veteran's representative and additional service personnel records.  


FINDINGS OF FACT

1. Prior to November 27, 2009, the preponderance of the evidence is against a finding that the Veteran's residuals of a left ankle sprain included more than moderate limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  

2.  From March 1, 2010 to December 18, 2012, the preponderance of the evidence is against a finding that the Veteran's residuals of a left ankle sprain included more than moderate limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  

3.  The preponderance of the evidence is against a finding that the Veteran's residuals of a left ankle sprain included ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity at any time during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left ankle sprain prior to November 27, 2009, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2014).  

2.  The criteria for a rating in excess of 10 percent for residuals of a left ankle sprain from March 2010 to December 18, 2012, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5270 (2014).  

3.  The criteria for a rating in excess of 30 percent for residuals of a left ankle sprain from December 19, 2012, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5270.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Because service connection, an initial rating, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

Pursuant to the September 2012 Board remand, VA afforded the Veteran an additional VA examination.  The report from that examination was associated with the claims file and considered in the February 2013 rating decision and supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his service personnel records, service treatment records, VA treatment records, private treatment records, the VA examination reports, and his representative's written contentions.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. §  4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §  4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. §  4.40).  

For VA purposes, a normal range of ankle motion is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. §  4.71, Plate II.  

Limitation of motion of the ankle is evaluated as follows: marked limitation of motion (20 percent) and moderate limitation of motion (10 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5271.

Ankylosis of the ankle is evaluated as follows: in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity (40 percent); in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees (30 percent); and in plantar flexion at less than 30 degrees (20 percent).  38 C.F.R. §  4.71a, Diagnostic Code 5270.

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  An ankle is a major joint for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.

Other specific disorders of and near the ankle are evaluated as follows.  Ankylosis of the subastragalar or tarsal joint can warrant a disability rating of 20 percent if in poor weight-bearing position or 10 percent if in good weight-bearing position.  38 C.F.R. §  4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus can warrant a disability rating of 20 percent for marked deformity or 10 percent for moderate deformity.  38 C.F.R. §  4.71a, Diagnostic Code 5273.  An astragalectomy warrants a disability rating of 20 percent.  38 C.F.R. §  4.71a, Diagnostic Code 5274.  

Analysis

The Veteran contends that his left ankle disability is manifested by symptomatology that warrants the assignment of higher ratings than those currently assigned.  

The Veteran was first granted entitlement to service connection for residuals of a left ankle sprain in an April 1983 rating decision by the Philadelphia, Pennsylvania RO.  The RO rated the Veteran's left ankle disability under 38 C.F.R. §  4.71a, Diagnostic Code 5271, for limitation of motion.  The RO assigned a 10 percent evaluation from September 25, 1982 to February 1, 1983 and a noncompensable rating thereafter.

The Veteran was afforded a VA examination in March 2006.  The examiner noted the Veteran's complaints of pain, weakness, stiffness, instability, swelling with prolonged weight-bearing and standing, and giving way with standing for longer than 30 minutes.  Plantar flexion was to 40 degrees and dorsiflexion was to 10 degrees, with pain at the end points.  The Veteran reported increased pain, stiffness, and weakness on repetition but there was no change in range of motion.  The examiner deemed the Veteran's functional impairment to be mild with weight-bearing.  Based on this examination, in a June 2006 rating decision, the Hartford RO assigned a 10 percent rating, effective January 31, 2006.  

In April 2008, VA received a claim from the Veteran requesting an additional increased evaluation.  The appellant reported only that his ankle required the constant use of a brace.    

The Veteran was afforded an additional VA examination in May 2008.  The examiner noted the Veteran's complaints of pain, instability, swelling, weakness, and fatigability.  The appellant stated that he had a cane but preferred not to use it.  The Veteran denied heat, redness and locking.  The examiner noted that the Veteran walked with a limp.  Plantar flexion was to 45 degrees and dorsiflexion was to 10 degrees, with pain at the end points.   Inversion was to 30 degrees and eversion was to 20 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner found that the ankle was painful on motion but that motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  The examiner deemed the Veteran's functional impairment to be mild.  

VA and private treatment records from this period consistently note pain and instability in the Veteran's left ankle.  A November 2008 VA x-ray and December 2008 VA MRI showed a complete tear of the anterior talofibular ligament.  A September 2008 VA treatment record notes dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  Subsequent records, however, give sufficient reason to discount this finding.  A November 2008 VA treatment record notes the same range of motion, but with the observation that the Veteran was "very much guarding."  A January 2009 VA treatment record notes that the Veteran's "minimal" range of motion was "likely effort dependent."  These medical opinions from multiple physicians support a finding that these test results do not accurately reflect the full range of motion in the Veteran's ankle.  A March 2009 VA treatment record contains the notation "Good ROM at ankle 20-20."  

On November 27, 2009, the Veteran underwent left ankle arthroscopy and debridement to stabilize his ankle.  As a result, in a January 2010 rating decision, the Hartford RO assigned a 100 percent rating from November 27, 2009 to February 28, 2010 and a 10 percent rating thereafter.  

On December 19, 2012, the Veteran was afforded a third VA examination pertinent to this issue.  The examiner noted the Veteran's complaints of pain, swelling and giving way.  The Veteran denied redness, heat or locking up.  Plantar flexion and dorsiflexion were both to 5 degrees, with pain at the endpoints.  There was no change on repetition.  Functional impairment included decreased movement, weakened movement, incoordination, pain on movement, and disturbance of locomotion.  Strength was at 4/5 for both plantar flexion and dorsiflexion.  There was no longer any instability.  The examiner diagnosed the Veteran with mild degenerative joint disease and ankylosis of the ankle and specifically found that ankylosis was a result of the November 2009 surgery.  The examiner found no abduction, adduction, inversion or eversion deformity.  Based on this examination, in a February 2013 rating decision, the Hartford RO assigned a 30 percent rating, effective December 19, 2012.  

Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's left ankle disability prior to his November 27, 2009 surgery.  There is no evidence of ankylosis prior to that date.  VA examinations prior to that date show, at best, a moderate limitation of motion, including after taking pain and the DeLuca factors into account.  There are some VA treatment records from 2008 that note a more significantly decreased range of motion but, for the reasons stated above, the Board does not find that those records accurately reflect the severity of the Veteran's left ankle disability during that period.  

Furthermore, the Board finds that a preponderance of the evidence is against a finding that the Veteran was found to have ankylosis prior to the December 2012 VA examination.  The Board notes that VA records as recent as August 2012 note "some tenderness" in the left ankle.  Also, the Veteran was found to have pain at the end of passive flexion and rotation/eversion motions.  While specific ranges of motion were not provided, it is clear the Veteran's ankle was not then in a fixed position and, thus, it follows that he did not suffer from ankylosis of the ankle at that time.  

In an April 2015 statement, the Veteran's representative argues that the appellant's condition has worsened since the December 2012 examination and "asserts there is ankylosis in plantar flexion at more than 40 percent, and in dorsiflexion at more than 10 degrees."  When a Veteran alleges that his condition has worsened since the last VA examination, a remand for a new examination is typically warranted.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The evidence of record does not warrant a new examination or a 40 percent rating.  Despite the representative's contention, it is physically impossible for a joint to be ankylosed, that is to say immobilized, in two extreme positions at once and there is nothing whatsoever in the Veteran's treatment records since December 2012 to indicate that his ankle has re-ankylosed in a completely different position than before.  

The Board has considered whether there are any other applicable ratings codes for the Veteran's ankle symptoms. The Veteran has never shown malunion of the os calcis or astragalus.  He has never undergone an astragalectomy.  Because the Veteran's left ankle disability is manifested by a compensable limitation of motion, a compensable rating for arthritis is not warranted.  

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements.  The only lay statements of record are the appellant's complaints to treatment providers and VA examiners.  The Veteran is competent to report his own observations with regard to the severity of his left knee disability, including reports of pain, limited mobility, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  Although the Veteran's lay statements have been considered and discussed by VA examiners and the Board, there is nothing in them that could possibly provide a basis for a higher rating.  

The discussion above reflects that the symptoms of the Veteran's left ankle disability are contemplated by the applicable rating criteria.  The effects of his disability, including limitation of motion, painful motion, and eventual ankylosis, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the preponderance of the evidence of record indicates that the Veteran's residuals of a left ankle sprain do not meet the criteria for ratings higher than 10 percent prior to December 18, 2012, and 30 percent thereafter.  
 
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of disability ratings higher than those already in effect or assigned herein, that doctrine is not applicable. 




ORDER

An evaluation in excess of 10 percent for residuals of a left ankle strain prior to November 27, 2009, and for the period March 1, 2010, to December 18, 2012, is denied.  

An evaluation in excess of 30 percent for residuals of a left ankle strain as of December 19, 2012, is denied.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


